            Case 1:19-cr-00651-LTS Document 465
                                            469 Filed 01/27/21
                                                      01/28/21 Page 1 of 1




                                     MAHER & PITTELL, LLP
                                                ATTORNEYS AT LAW
 Reply To:                                                                                   Long Island Office
 42-40 Bell Blvd, Suite 302                                                             14 Bond St, Suite 389
 Bayside, New York 11361                                                         Great Neck, New York 11021
 Tel (516) 829-2299                                                                        Tel (516) 829-2299
 jp@jpittell.com                                                                               jp@jpittell.com

 January 27, 2021

 Hon. Laura Taylor Swain
 U.S. District Judge                                                 MEMO ENDORSED
 Southern District of New York
 500 Pearl St.
 New York, NY 10007

 Re:     US v. Constantinescu, et. al {Alexandru Radulescu}, 19 cr 651 (LTS)

 Dear Judge Swain:

         I am counsel for Alexandru Radulescu, a defendant in the above referenced matter.

         Currently, Mr. Radulescu’s case is scheduled for a status conference on February 10, 2021.
 Please accept this letter in lieu of a formal motion requesting an adjournment of the conference. I
 make this request as I have been engaged in plea discussions with the Government and I seek
 additional time to continue these discussions as well as review discovery which has been produced
 on a rolling basis.

        Accordingly, I respectfully request the conference be adjourned to a date in late March or
 early April.

         I have conferred with the Government and they consent to the request.

         I consent to an exclusion of time applicable to the Speedy Trial Act from February 10, 2021
 until the adjourn date.

                                                      Respectfully submitted,
                                                      /s/
                                                      Jeffrey G. Pittell

 cc:     all parties (ECF)
The application is granted. The conference is adjourned to March 26, 2021, at 9:00 a.m. The Court finds pursuant to 18 U.S.C.
§3161(h)(7)(A) that the ends of justice served by an exclusion of the time from today’s date through March 26, 2021, outweigh the
best interests of the public and the defendant(s) in a speedy trial for the reasons stated above.
SO ORDERED.
Dated: 1/28/2021
/s/ Laura Taylor Swain
Laura Taylor Swain, USDJ
